IN TFIE SUPREME COURT OF THE STATE OF NEVADA


                LTMC PHYSICIANS' BARGAINING UNIT                         No. 85446
                OF NEVADA SERVICE EMPLOYEES
                UNION, SEIU LOCAL 1107, AFL-CIO,
                CLC, AN EMPLOYEE ORGANIZATION;
                DEBORAH BOLAND, M.D.; JOEL
                CANGA, M.D.; EDGAR L. COX, M.D.;
                ANDREA FONG, D.O.; NEIL W.
                                                                          FLEI
                GOODSELL, M.D.; DEBORAH                                    NOV 0 7 2022
                GOODWIN, M.D.; MARIA MARTINEZ,
                M.D.; JOHN NEPOMUCENO, M.D.;
                GEORGE OEHLSEN, D.O.; ARDESHIR
                ROHANI, M.D.; ERNESTO RUBIO, M.D.;
                TIMOTHY SCHRADER, M.D.; RONALD
                TAYLOR, M.D.; BRADLEY WALKER,
                M.D.; AND MICHAEL S. TANNER AS
                SPECIAL ADMINISTRATOR OF THE
                ESTATE OF STERLING TANNER, M.D.,
                AS INDIVIDUAL LOCAL GOVERNMENT
                EMPLOYEES AND MEMBERS OF THE
                UMC PHYSCIANS' BARGAINING UNIT
                OF NEVADA SERVICE EMPLOYEES
                UNION, SEIU LOCAL 1107, AFL-CIO,
                CLC,
                Appellants,
                vs.
                NEVADA SERVICE EMPLOYEES
                UNION, SEIU LOCAL 1107, AFL-CIO, A
                NONPROFIT COOPERATIVE
                CORPORATION,
                Res ondent.

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a district court order granting a motion for
                summary judgment. Eighth Judicial District Court, Clark County; Ronald J.
                Israel, Judge.
                            On October 7, 2022, respondent filed a motion to dismiss this
                appeal for lack of jurisdiction.    Respondent asserts that the appeal is
SUPREME COURT
     OF         premature because appellants timely filed a motion for reconsideration that
   NEVADA


    7A
                                                                                  5Lf'     D
                sought relief under NRCP 52(b) and NRCP 59 and the district court has not
                yet resolved the motion. Appellants oppose the !notion, arguing that the notice
                of appeal is not premature because they filed the notice of appeal after the
                written judgment was entered. Appellants argue that even if their motion for
                reconsideration is considered a tolling motion, under NRAP 4(a)(6), upon entry
                of the district court order resolving the motion for reconsideration, jurisdiction
                will be properly vested in this court.
                             The record before this court demonstrates appellants filed the
                notice of appeal after filing the motion for reconsideration. The motion for
                reconsideration was a timely filed tolling motion under NRAP 4(a)(4). See AA
                Primo Builders v. Washington, 126 Nev. 578, 245 P.3d 1190 (2010) (a motion
                for reconsideration rnay be considered a tolling motion to alter or amend). The
                tolling motion has not yet been resolved. A timely tolling motion tolls the 30-
                day appeal period, and a notice of appeal is of no effect if it is filed after such a
                tolling motion is filed and before the district court enters a written order finally
                resolving the motion. See NRAP 4(a)(4). Further, "[t]his court may dismiss as
                premature a notice of appeal filed after the oral pronouncement of a decision
                or order but . . . before entry of the written disposition of the last-remaining
                timely motion listed in Rule 4(a)(4)." NRAP 4(a)(6). Accordingly, we conclude
                this court lacks jurisdiction. The motion to dismiss is granted and we
                             ORDER this appeal DISMISSED.1



                                                                       , J.


                       Piaeu P
                Pickering


                      1TheHonorable Mark Gibbons, Senior Justice, participated in this
SUPREME COURT   matter under a general order of assignment.
        OF
     NEVADA


(01 1947A
                                                         2
                cc:   Hon. Ronald J. Israel, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Rodriguez Law Offices, P.C.
                      Christensen James & Martin
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) IR-17A
                                                    3